Title: To George Washington from William Pearce, 27 August 1797
From: Pearce, William
To: Washington, George



Sir
Hopewell Kent County [Md.] Augt 27th 1797

I have Receved your Letter of the 14th Instant—and I shall always be happy To have It in my Power to Serve you; but as yet, I have not been so fortunate as to Git an overseer for you, for those

who would answer your purpose are so very high In thare demands In wages that they are far above what you are willing to Give, for the Lowest that I Can Git one who could be depended on for is £85 this currency & pay the expen[c]e of his Moveing down, which appears to be quite onreasonable, but the high price of Grain some time past has made every one set a high price on their Service of what ever kind, It may be I could have got some to have come for what you are willing to Give, or Less but these were men who I could not safely recommend and I would not Git you one unless it Is one of a well established Charactor, and one who could be fully Relied on, But I will still be on the Look out and if I can meet with one that I think will fully answer your purpose I will agree with him conditionaly and give you notice thereof Imedately.
You mention that You have thoughts of puting Union & Dogue Run farms, under one overseer; A very active Industrous man might manage them Both tollarable well But still I beleive an Industrous man on each Farm would more than save the wages of one overseer provided they both did thare duty. For as you observe The Negroes will slight & Neglect thair work unless they are closely attended to.
I am sorry to hear you have sustained Injury by the wet weather, we had a Long Rainey spell here which will make our crops of corn Tollarable good In General.
Since I wrote to you Last—I am told that I can get Rye In Queen ans County which is the next adjoining County to where I Live; But they ask a Dollar pr Bushel for It—I have the promise of Rye Grass Seed which I will send down the first opportunity I am Glad you got the Little I sent Last spring It was all I could git then It will help to put you In seed, and I think It will answear to sow your fields at the Mansion house very well for Grass—I am glad to Hear your Self Mrs Washington & Family are well.
I have Reason to hope I am Giting something better For the pain & soreness In my Breast, Is not so bad as it has been Heretofore. My family are as well as usual. I am with the Greatest Respect Sir your Humble Servt

William Pearce

